Citation Nr: 1514346	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  11-33 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hypertension (HTN).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to February 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  Specifically, it is noted that the Board remanded the claims of entitlement to service connection for a chronic heart disorder and HTN in July 2014.  During the pendency of the appeal, a September 2014 RO decision granted service connection for chronic heart disorder to include myocardial infarction, chronic heart failure, heart block, and supraventricular arrhythmias.  A 100 percent rating, effective March 31, 2008, was granted.  As this is considered a full grant of the benefit sought on appeal, the issue of entitlement to service connection for a chronic heart disorder is no longer in appellate status before the Board.  The claim for HTN continued to be denied and is addressed in this decision.  

A Travel Board hearing was held in June 2012 before the undersigned Veterans Law Judge, sitting in Los Angeles, California.  A copy of the transcript of that hearing is of record.  Additional evidence received at the hearing was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c) (2014); see also Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 327 F.3d 1339, 1346 (Fed. Cir. 2003).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDING OF FACT

HTN did not have its onset during active service, did not manifest to a compensable degree within one year of active service, and is not etiologically related to active service or to a service-connected disorder.  


CONCLUSION OF LAW

The criteria for service connection for HTN have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, an October 2008 letter to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  The September 2014 supplemental statement of the case notified the Veteran of the requirements of a grant of service connection on a secondary basis.

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and testimony and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The Board further notes that the Veteran was accorded a medical examination for VA purposes in September 2014, which, as detailed below, included an opinion as the etiology of the Veteran's HTN.  The examiner's opinion was based upon review of the claims file and examination of the Veteran.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

In addition, certain chronic diseases (e.g., HTN) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2014), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2014).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  

The United States Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2014).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Analysis

Note: Much of the summarization of the evidence which follows is repeated from the Board's July 2014 remand.  That summarization is followed by a detailed report of the September 2014 examination for VA purposes that was conducted as requested in the Board's July 2014 remand decision.  

In this case, review of the STRs reflects that chest X-ray in November 1971 was normal.  In July 1972, the Veteran was seen for various complaints, to include episodic cough, wheezing, and chest pain.  Chest X-ray was again negative.  Possible asthmatic bronchitis was noted.  In August 1973, he was seen for ongoing chest pain and diagnosed as having anxiety.  He was also shown during service to have claustrophobia in 1974 and 1975.  In November 1976, chest wall pain was noted.  He also complained of chest pain at time of discharge evaluation in January 1977.  

Post service private and VA records are in the claims file.  The earliest of these records is dated in the late 1990s.  It is noted that HTN was noted upon VA records as early as 2000.  Records dated through 2012 reflect that the Veteran has been seen for chest pains over the years, and that a stent was inserted in September 2004.  Coronary artery disease (CAD) has been diagnosed.  The records also reflect a history of a myocardial infarction in 2008.  He continues to receive treatment for HTN and CAD.  

Also of record is a VA physician's report dated in December 2008.  Based on his review of the Veteran's STRs and a history as related by the Veteran, he provided a summary of the Veteran's medical conditions, to include that he had a heart attack within six months after service.  It was noted that records of this hospitalization were unavailable as they were destroyed after seven years.  The VA doctor noted that the Veteran had been under his care for his heart disease, and that he had been referred in 2004 due to unstable angina.  He underwent stenting at that time.  The doctor noted that the Veteran had had recurrent heart failure, dating back to 2003.  He also noted that with regards to the Veteran's CAD, he had had stent closure in January 2008 with occlusion of the right artery.  His opinion was that the Veteran's CAD was present during service.  

A VA examination was conducted in August 2010.  At that time, the diagnoses were CAD with cardiomyopathy, status post myocardial infarction, status post angioplasty, and stent placement.  After reviewing the claims file, the examiner opined that it was less likely that the Veteran's current heart condition was related to his inservice viral syndrome and complaints of chest pain.  For rationale, it was noted that the Veteran's STRs included numerous normal chest X-rays.  Also, his STRs did not show heart problems during service and no heart condition was shown until 2006.  Since that time, there had been deterioration as indicated in an October 2008 echocardiogram which showed and ejection fraction of 40 with cardiomyopathy.  

Lay statements submitted by the Veteran's brother and sister attest to the fact that he was hospitalized in 1977.  They both recall that he was admitted with chest pains.  It was his brother's recollection that the Veteran's heart was found to be irregular.  His sister recalled that his chest pains were caused by stress.  

In the Board's July 2014 remand, it was noted that while the Veteran was afforded a VA examination in August 2010 for assessment regarding etiology of his HTN (and CAD), it appeared that the VA examiner did not review all records.  It was noted that the first indication of chronic heart disease was in 2006, but the evidence clearly reported HTN in 2000 and a stent was inserted in 2004.  Thus, the probative weight of this evidence was called into question.  Similarly, the Board notes that the opinion of the December 2008 examiner carried little weight.  Clearly, he based his opinion on the Veteran's recitation that he had a heart attack shortly after service separation, but this fact was not corroborated in the record.  Other than the Veteran's own self-serving assertions, the statements by his brother and sister do not reflect that he had a heart attack, only that he was noted to have an irregular heartbeat and/or that his chest pains were caused by stress.  

The Board also noted that neither examiner addressed the question as to whether there was a psychiatric component to the Veteran's heart complaints.  At the 2012 hearing, the Veteran pointed out that his STRs showed that he suffered from claustrophobia and he suggested that his HTN (and CAD) were related to his anxiety and psychiatric symptoms which were demonstrated during service.  

The Board's July 2014 remand decision further noted that the Veteran and his representative had requested that additional examination be conducted as the Veteran was dissatisfied with the August 2010 examination in that it was cursory and, he argued, not conducted by a heart specialist.  It was also asserted at the hearing that there might be outstanding medical records regarding an additional heart attack that he had in 1980 at the Antelope Valley Hospital.  He also claimed that he had been receiving Social Security Administration (SSA) benefits for five to eight years, and that this was due to his psychiatric and heart disabilities.  

Subsequent to the remand decision, additional VA and SSA records were added to the file.  Primarily, these records were duplicates although additional VA records dated from 2012 through 2014 were submitted.  

Following examination conducted for VA purposes in September 2014, the examiner opined that the Veteran's chronic heart disorders of myocardial infarction, heart failure, heart block, and supraventricular arrhythmias, were of service origin.  As already noted, service connection is now in effect for these conditions.  It was also the examiner's opinion, however, that HTN was unrelated to service.  Instead, he opined that HTN was related to anxiety and claustrophobia (not service-connected disorders).  For rationale, the examiner noted that HTN was not noted during service.  It was also noted that chronicity of HTN after service could not be established until years later.  

The Board finds that the 2014 specialist's report, with the opinion as summarized above, is the evidence most probative to the etiology of the Veteran's HTN.  The opinion is based on a review of the STRs and examination of the Veteran.  Thus, it takes into account the medical evidence in favor of and against the Veteran's claim, and makes references to specific physical findings set forth throughout the medical record.  This latter fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran is certainly competent to relate his observable symptoms of HTN.  
See Layno v. Brown, 6 Vet. App. 465 (1994).  However, he has not shown that he possesses the necessary expertise to provide an etiological opinion relating such a condition to active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, to the extent the Veteran's statements assert that he has HTN which is related to active service, such statements are afforded little probative value.  

To the extent that the Veteran could argue that the evidence of record is actually supportive of his claim that HTN is of service origin, in that all other heart conditions were found to be, the Board notes that the 2014 opinion to the contrary to such an assertion is competent and based on evaluation of the entire evidence in the file and also included an examination of the Veteran.  

As to the contention that HTN is secondary to diabetes of service origin, it is noted that service connection is not in effect for diabetes.  Thus, it cannot be established that HTN is secondary to a disorder of service origin.  

In sum, there is no competent evidence of record of a nexus between current HTN and the Veteran's active service, to include on a direct or secondary basis.  In the absence of such evidence, the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for HTN.  There is no reasonable doubt to be resolved and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. 49.  



ORDER

Service connection for HTN is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


